—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated March 26, 1999, which denied their motion for summary judgment on the complaint.
Ordered that the order is affirmed, with costs.
Under General Municipal Law § 205-a, liability is imposed in any case where there is a practical or reasonable connection between a statutory or code violation and the injury to the plaintiff (see, Brasca v Jessup, 258 AD2d 490; O’Connell v Kavanagh, 231 AD2d 29; Schwarzrock v Thurcon Dev. Co., 193 AD2d 357). In the case at bar, there remain issues of fact, inter alia, as to whether the alleged violations included the hole that the injured plaintiff fell through. In addition, we agree with the Supreme Court that the plaintiffs were not entitled to summary judgment on the ground of spoliation of evidence (see, Popfinger v Terminix Intl. Co. Ltd. Partnership, 251 AD2d 564). O’Brien, J. P., Altman, McGinity and Smith, JJ., concur.